37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Willie Bernard MELVIN, Petitioner Appellant,v.Martin J. MCDADE;  Attorney General of North Carolina,Respondents Appellees.
No. 92-7208.
United States Court of Appeals, Fourth Circuit.
Submitted October 28, 1993.Decided October 6, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-91-601-H)
Willie Bernard Melvin, appellant pro se.
Clarence Joe DelForge, III, Office of the Attorney General of North Carolina, Raleigh, NC, for appellees.
E.D.N.C.
DISMISSED.
Before WIDENER and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

PER CURIAM

1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Melvin v. McDade, No. CA-91-601-H (E.D.N.C. Oct. 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motions for appointment of counsel, for oral argument, and for bail are denied.

DISMISSED